DETAILED ACTION
Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light module of a light unit of a vehicle, including a light generating unit; an optical system; a cover plate; a cover frame; and a carrier, 
wherein the light generating unit, the optical system and the cover plate are arranged in an assembled state of the light module in a variety of orders between the carrier and the cover frame, wherein the cover frame comprises a plurality of positioners to position the light generating unit, the optical system and the cover plate relative to the cover frame, wherein the cover plate is fixed and positioned on the cover frame substantially parallel to a main direction of light generated by the light generating unit via a first positioning device, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The light module, as disclosed in claim 1 above, wherein the light generating unit, the optical system and the cover plate are arranged in an assembled state of the light module in the aforementioned order between the carrier and the cover frame, wherein the first positioning device has spring arms that extend through corresponding openings in the carrier.

Claims 2 and 4-17 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875